Citation Nr: 0913279	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than July 13, 2006 
for the grant of service connection for residuals of a left 
ankle fracture 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in January 2008.


FINDING OF FACT

The Veteran's original claim for service connection for 
residuals of a left ankle fracture was filed on July 13, 
2006, more than one year after his discharge from service.


CONCLUSION OF LAW

The criteria for an effective date of earlier than July 13, 
2006 for the grant of service connection for residuals of a 
left ankle fracture have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.400 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the above cited notice requirements were satisfied by a 
September 2006 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  This letter also informed the 
Veteran how disability ratings and effective dates are 
determined.  We therefore conclude that appropriate notice 
has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, private medical 
records submitted by the Veteran, and statements by the 
Veteran.  A VA examination was provided in connection with 
this claim.  The Board therefore finds that the VA satisfied 
its duty to assist. 

At his personal hearing, he testified that he had sought 
medical treatment on one occasion after service, he thought 
in Boston.  Reportedly this was in 1996 or 1998.  There is no 
reason to obtain these records.  It is not alleged that he 
made a claim for VA benefits at that time and there is no 
legal basis to use any available records as an informal claim 
for service connection.

II.  Effective Date 

The assignment of an effective date for an award of service 
connection is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore." 38 U.S.C.A. § 5110(a).  
However, if the claim is filed within one year of the 
Veteran's discharge or release from active service, the 
effective date shall be the day following the date of such 
discharge or release.  38 U.S.C.A. § 5110(b).  The 
implementing regulation, 38 C.F.R § 3.400, states that the 
effective date for an award of compensation based on an 
original claim for service connection will be "the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later."  However, if the claim is received 
within 1 year after separation from service, the effective 
date will be the day following separation from active 
service.  Id. 

The Veteran argues that, since he injured his ankle in 
service and his current disability arises out of that injury, 
the grant of service connection for the residuals of his left 
ankle fracture should be effective September 8, 1996, the day 
after he left active naval service.  The Veteran was released 
from active service on September 7, 1996.  His claim for 
service connection for residuals of a left ankle fracture was 
received on July 13, 2006, nearly 10 years later.  The RO 
granted service connection effective July 13, 2006, the date 
the Veteran's claim was received.  As the Veteran's claim was 
not received within 1 year of his discharge or release from 
active service, there is no legal basis to grant service 
connection effective the day after his release from active 
duty.  There is no legal authority to grant an effective date 
for service connection that is earlier than the date of the 
Veteran's claim.  

The Veteran further contends that, when he left service, he 
was unaware that he could file a claim for compensation for a 
service-connected injury.  Persons dealing with the 
government are charged with the knowledge of federal statutes 
and lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the regulations or of the 
hardship resulting from innocent ignorance."  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1990) (quoting Fed. Crop. 
Ins. v. Merrill, 322 U.S. 380, 384-385 (1947)).  Thus, the 
Veteran's alleged ignorance of the availability of VA 
benefits cannot provide a basis for awarding an earlier 
effective date.  Moreover, the Board is without jurisdiction 
to award an earlier effective date than is permitted by 
statute.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board is bound by the laws passed and the regulations 
promulgated by the Department.  38 U.S.C.A. § 7104.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to an effective date earlier than earlier than 
July 13, 2006 for the grant of service connection for 
residuals of a left ankle fracture is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


